*254(Decided September 24, 1920.)
On Motion for Rehearing.
MR. JUSTICE MATTHEWS
delivered the opinion of the court.
Counsel for' plaintiff, in urging a rehearing of this cause, contends that the opinion herein exonerates the defendants George A. Cartier and Carrie E. Cartier from liability on the note set up in the .complaint herein. This contention is not justified by the wording of the opinion; it is there declared that the plaintiff is subrogated to the rights of the payee and mortgagee. The action was brought on the theory that the plaintiff was entitled to recover by reason of the wrongful acts of the defendants, acting jointly, in withdrawing the' deposit from the county treasury and, at the same time, rendering the plaintiff ’s attachment of the property worthless, and this is the theory on which the appeal was prosecuted.
Under the theory on which the case was tried, the plaintiff was not entitled to recover from any of the defendants; however, as stated, plaintiff was subrogated to the rights of the payee and mortgagee, and could have proceeded to a foreclosure of the chattel mortgage, or, on a showing that the property had become dissipated and the mortgage worthless, and that, therefore, the note was no longer secured by mortgage, the plaintiff might have been in a position to sue on the note without a foreclosure.
The complaint herein alleges the making of the note by-George A. Cartier and Carrie E. Cartier, the facts constituting a subrogation, and the manner in which the mortgaged property was disposed of, and that neither the note nor any part thereof has been paid, and prays for general relief. This court has held [4] that, in determining whether a complaint states a cause of action or entitles t¿e plaintiff to any relief, if upon any view plaintiff is entitled to any relief, the pleading will be sustained. (Raymond v. Blancgrass, 36 Mont. 449, 93 Pac. 648; Crawford v. *255Pierce, 56 Mont. 371, 185 Pac. 315.) By analogy it would seem that if, under the pleadings and the undisputed evidence in the ease, the plaintiff is entitled to any relief, a judgment in his favor should be sustained to the extent of the relief to which he is thus clearly entitled.
The trial court has, however, never passed upon the question as to whether or not plaintiff is entitled to a judgment against the defendants George A. Cartier and Carrie E. Cartier on the note, and in thev absence of a foreclosure of the chattel mortgage and a disposition of that question, may require the taking of additional testimony to determine the plaintiff’s right to sue upon the note in disregard of the mortgage feature. The decision will therefore be modified, so, that the closing paragraph shall read:
The judgment is reversed, and the cause remanded to the district court of the third judicial district, with direction to dismiss the complaint as to the defendant Power, and, by such further proceeding as it shall deem necessary, determine whether or not the plaintiff is entitled to judgment against the defendants George A. Cartier and Carrie E. Cartier on the note mentioned in «the complaint.
Mr. Chief Justice Brantly and Associate Justices Holloway, Hurly and Cooper concur.